Motion Granted and Order filed December 18, 2018




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-18-00896-CV
                                     ____________

                    CITY OF HOUSTON ET AL., Appellants

                                           V.

    HOUSTON MUNICIPAL EMPLOYEE PENSION SYSTEM, Appellee


                     On Appeal from the 333rd District Court
                              Harris County, Texas
                        Trial Court Cause No. 2015-35252

                                       ORDER
      This appeal is related to a previous appeal in this court, City of Houston v.
Houston Municipal Employee Pension Sys., No. 14-15-00865-CV. The parties have
filed a joint motion to transfer the record in the previous appeal to the current appeal.
A court of appeals has the power to take judicial notice of its own files in the same
or related proceedings. Turner v. State, 733 S.W.2d 218, 223 (Tex. Crim. App.
1987). Accordingly, we GRANT the parties’ joint motion and ORDER the clerk of
this court to transfer the clerk’s record in 14-15-00865-CV into this case.

                                    PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Jewell